Title: From Thomas Jefferson to James Madison, 24 June 1801
From: Jefferson, Thomas
To: Madison, James


               
                  June 24. 1801.
               
               Th: Jefferson returns to mr Madison Erving’s letter to Genl. Dear-borne, & approves of a commission to him as Consul at London. where to find a competent successor for Lisbon he knows not, unless Gilman, who refused St. Domingo, will accept this. perhaps Genl. Dearborne can judge. the place must be reserved for a man of real diplomatic abilities.—Marchant’s case will be the subject of further consultation with mr Madison.—Th:J. sends a letter from Pierpoint Edwards for Messrs. Madison, Gallatin & Dearborne, ad legendum, & to be returned. the Hippè begins to be felt. as soon as the qualms of this are a little assuaged, another broken dose should be given.—he sends to the same gentlemen mr Paul’s application for a door keeper’s place & mr Jones’s for a clerk’s or some other place. knowing how they are overrun with these things, it is with reluctance he troubles them with them; but as those places are not within his cognisance, he must either refer the applications, or reject them, which would be thought hard, & might sometimes deprive the offices of an application of value. he makes this apology for the future as well as past references of this kind.
             